DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on           8-31-2021 has been entered.

Response to Arguments
Applicant's arguments filed 7-22-2021 have been fully considered. As the arguments are directed towards amended claims, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11, 48, 49, 56 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan, et. al., U.S. Patent Application Publication Number 2012/0032833, published February 9, 2012.


 an interface configured to obtain millimeter wave communication information from another apparatus, wherein the obtained millimeter wave communication information comprises information related to a first millimeter wave channel used for a millimeter wave communication between the apparatus and the another apparatus (Milligan, Fig. 2 and ¶55);
and a processing system configured to control a radar operation at the apparatus for at least transmission of radar signals based on a type of the millimeter wave communication information obtained from the another apparatus, wherein the control of the radar operation comprises determining whether or when to perform the radar operation at the apparatus according to the type of the obtained millimeter wave communication information, and wherein a determination of whether or when to commence the radar operation is performed after the millimeter wave communication information is obtained from the another apparatus, to avoid interference between the millimeter wave communication and the radar operation (Milligan, ¶56-58 where communications are received between peer radars and radar transmission is then scheduled to avoid interference).
Milligan fails to expressly disclose using mmw however he discloses the use of radar frequencies and it is well within the skill of a person in the art to determine what frequency band to use for a given purpose.



As per claim 56, Milligan further discloses the apparatus of claim 48, wherein the at least one millimeter wave communication signal [is for transmission via a directed mode] (Milligan, Fig. 1 and ¶34 directly communicating with a peer).
Examiner’s Note: It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed (above and below in brackets) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

As per claim 57, Milligan further discloses the apparatus of claim 48, wherein the at least one millimeter wave communication signal [is for transmission via an omni-directional mode] (Trotta, Fig. 1 where the signal is capable of being transmitted onmidirectionally).


Claims 2, 3, 13 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan in view of Yamazaki, et. al., U.S. Patent Application Publication Number 2018/0227767, filed July 13, 2016.

As per claim 2, Milligan discloses the apparatus of claim 1, wherein: the millimeter wave communication information comprises a base station signaling detected on the first millimeter wave channel (Trotta, Fig. 1 showing communication channels between devices). 
Milligan fails to explicitly disclose transmitting radar on a first channel when available and switching to a second channel if base station signals are present on the first.
Yamazaki teaches switching to a secondary channel when base station transmissions are present on the first channel (¶8 and 16).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to switch channels in order to gain the obvious benefit of avoiding interference. The examiner submits it is well within the skill of a person in the art to select a proper channel for transmission.

As per claim 3, Milligan as modified by Yamazaki discloses the apparatus of claim 1, wherein: the millimeter wave communication information indicates that a basic service set was detected on the first millimeter wave channel; and the control of the radar operation comprises electing to use a second millimeter wave channel for the radar operation after the obtaining of the millimeter wave communication information 

As per claims 13 and 58, Milligan as modified by Yamazaki further discloses the apparatus of claim 1, wherein: the processing system is further configured to control millimeter wave communication at the apparatus (Milligan, Fig. 2); and the radar operation and the millimeter wave communication use the same frequency band (Milligan, ¶2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the frequency band limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


Claims 5-7, 9, 10 and 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan in view of Seok, U.S. Patent Application Publication Number 2016/0014773, published January 14, 2016.

As per claims 5-7, 9-10 and 50-55, Milligan discloses the apparatus of claim 1 including communications controlling radar function (Fig. 1) but fails to disclose various options of communication signal type.
Seok teaches various known communication types including clear channel assessment (¶103), network allocation vectors (¶110), sleep periods (¶195).
It would have been an obvious matter of design choice to use various signal types as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Milligan in determining how and when the radar should operate.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milligan in view of Trotta, U.S. Patent Application Publication Number 2016/0178730, filed November 30, 2015.

As per claim 15, Milligan disclose the apparatus of claim 1 but fails to disclose spatial information to control radar direction.
Trotta teaches directed radar operations (¶30 and Fig. 12, step 1212 where the radar receives configuration and beam steering provides radiation in certain directions but not others).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use directed transmissions in order to gain the benefit of further reducing interference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646